Judgment, Supreme Court, New York County (Joan Carey, J.), rendered December 17, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 3 years to life, unanimously affirmed.
As we held on the appeal of one of defendant’s codefendants, the police, responding to a radio run of a domestic dispute, were justified in entering the bedroom of codefendant Silvia Paez to inquire about her safety and determine if police intervention was needed (People v Paez, 202 AD2d 239, lv denied 84 NY2d 871; see generally, People v Mitchell, 39 NY2d 173,177, cert denied 426 US 953).
And, as we also held, "[s]ince the police were lawfully in the room, their discovery of weapons and contraband in plain view was not the result of an illegal search and seizure, and the ensuing search of the room and security check of the *594premises, resulting in discovery of additional weapons and contraband, was not violative of defendant’s Fourth Amendment rights.” (Supra, at 239.) Concur—Sullivan, J. P., Ellerin, Rubin and Williams, JJ.